PER CURIAM.
We sua sponte consolidate these cases, both of which involve the issue of venue. The record demonstrates that the alleged incompetent is a resident of Palm Beach County. Accordingly, venue for any competency or guardianship proceedings is in Palm Beach County. In Re: Mickler’s Guardianship, 163 So.2d 257 (Fla.1964). On December 9, 1988, we entered an order granting a request for a stay in these proceedings. The trial court was without authority to proceed after the entry of that order.
We reverse the order denying the request for change of venue and remand with directions that an order be entered transferring venue to Palm Beach County. The parties are directed to see that a hearing is scheduled in Palm Beach County within thirty days, to determine the need for the appointment or continuation of a guardian on behalf of the alleged incompetent.
ANSTEAD, GUNTHER and STONE, JJ., concur.